Citation Nr: 1709871	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for vision changes, and if so whether the reopened claim should be granted.  

2.  Entitlement to service connection for a lumbar spine disability, claimed as degenerative arthritis and rheumatoid arthritis.  

3.  Entitlement to service connection for neuropathy of the upper extremities.  

4.  Entitlement to service connection for arthritis of the hands.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a bilateral calf condition.

7.  Entitlement to service connection for memory problems.

8.  Entitlement to a higher rating for contact dermatitis of the neck and face, rated 10 percent disabling from July 5, 2005, to October 27, 2008, and 30 percent disabling as of October 2, 2008, for rosacea of the face with history of contact dermatitis of the neck/face, tinea manuum, tinea pedis, dermatitis, and dermatophytosis. 

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and May 1989 to March 1989 to March 1990.  He also had additional service from March 1990 to June 1992 but under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) from August 2005 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has requested a Board videoconference hearing at a local VA office.  See January 2014 VA Form 9.  In September 2015, the Veteran was notified that a videoconference hearing was scheduled for October 2015.  The Veteran was not provided 30 days' notice, and it is unclear whether he received the notice letter because subsequent mailings were returned to sender.  In October 2015, prior to the scheduled hearing, the Veteran provided a new mailing address on a VA form 21-526EZ.  In October 2016, the Veteran's representative provided a new mailing address for the Veteran.  
 
The record indicates that the Veteran did not appear for the October 2015 Board hearing.  It is unclear whether he received notice of the hearing date, however, and the record indicates that any notice was not timely.  The Board finds the Veteran must be scheduled for another hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired hearing, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




